Title: From James Madison to William Short, 6 April 1790
From: Madison, James
To: Short, William


Dear SirNew York April 6. 1790
Your favor of the 17 Novr. had so long a passage and since it came to hand opportunities to France have been so deficient, that it has remained unacknowledged much longer than the pleasure it gave me would otherwise have allowed. The crisis in France is so interesting, particularly to this Country, that nothing can be more acceptable than the circumstances which mark the revolution and augur a successful issue to it. We have been afraid that the delays and discords of opinion inseparable from the work of the National Assembly, might give dangerous opportunities for the machinations of the enemies of liberty, and are very happy in finding that no fatal consequences are likely to flow from those sources. It still appears desireable however that despatch should as far as possible be promoted, by restraining the deliberations of the Assembly to points of real importance as well as of a constitutional nature. At this distance nothing could be more rash than to criticize proceedings conducted by men, who are not less enlightened in devising the means, than they have been patriotic in espousing the object. But I have often wished that it had been less necessary for them, to multiply minute and controvertible propositions, or to occupy themselves with measures rather of an Executive than deliberative nature.

Mr. Jefferson being engaged in writing by this opportunity I can say little on the State of things here which would not repeat what you will better learn from him. The proceedings of the House of Reps. have related cheifly to the public debt. On the modifications of the domestic part of it the opinions have not been unanimous and on the assumption of the State debts proposed by Mr. Hamilton, they are so nicely divided that the result is extremely uncertain. From the aspect of the present moment I rather conjecture that the measure will not take place. With respect to the Foreign debt including the French debt, I have the pleasure to inform you that the utmost unanimity prevails, and I risk nothing in assuring you that certain and effectual provision will be made for it. I hope no doubts are entertained on this head where you are. The very existence of them would be painful to us here, and if they should lead to any arrangements by wch. the benefit of our provisions should be lost in any degree to those who have the best of titles to them, our mortification would be inexpressible.
Nothing can prove better the philosophical & republican spirit of the National Assembly, than your paragraph on the affair of titles. A late circumstance in Congs. shews that the Senate are not cured of their partiality for their former opinion, and that the House of Reps. retain their vigilance & firmness in counteracting it. The State of N Carolina, since its accession, has ceded its vacant territory to the U. States. The Deed being executed by her Senators in the Senate, the bill accepting the cession originated in that House. In the recital the title of honorable was prefixed to the names of the Senators. When the bill was taken up in the H. of Reps. the first motion (made by Mr. Page) was to strike out the title. It was agreed to by a very great majority. The Senate did not chuse to maintain a contest on the point, or to submit directly to the amendment. By way of retreat they proposed an amendment to the amendt. by which the naming of the Senators was left out of the recital. In this the H. of Reps. concurred, rather than engage in an unseasonable discussion on a point apparently of little moment & on which the unsteadfast or insincere opponents of titles would have had a pretext for betraying the cause.
Under the same cover with this is a copy of the New Constitution for Penna. It will pretty certainly be put in force in its present form. It is remarkable that notwithstanding the inveterate spirit of party in that State, 4 members of the Convention only adhered to the Old Constitution, and that even these finally concurred in the new plan, which goes out with the unanimous sanction of the body.

We lost Col: Grayson about 3 weeks ago. He was carried off by a Gouty diarrhea, which had been wasting him for 18 Months. It is not yet known who is [to] take his place in the Senate. Mr. Henry will have the first offer & Mr. Mason the next. There are reports that both are willing to undertake the service. I can not believe that either of them is so. Col: Monroe has been spoken of, and will probably stand next to H. & Mason, but his acceptance is not probable. Who will be thought of after these 3 I can not say. Mr. Harrison & Mr. J. Walker, it is said will not refuse the appointment.
I have communicated to Col: Lee what you say on the subject of the land, and beg you to accept my share of the acknowledgts. due to your goodness, as well as assurances of the very sincere esteem & regard with which I am Dear Sir Yr. friend & Obedt. servt
Js. Madison Jr.
I thank you for your civility to Mr. James. I can not wish it to be withdrawn, but as I now understand him to be in the character of a Jobber in land &c. I do not wish it to be extended to any particular countenance of him. I was not apprized of his errand when I wrote by him. His character as far as I know is good, but in his present pursuit common civility is all that he can claim.
